DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1-6, 8-20, 22-27, & 29 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “automatically commanding a deployment of leading edge slats movably attached to wings of the aircraft when all of the following conditions are true: the aircraft is in a climb phase of flight following a take-off procedure; the angle-of-attack equals or exceeds a predefined deployment angle-of-attack threshold value when the aircraft is in the climb phase of flight; and the leading edge slats are in a fully retracted position” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 15, 
The prior art does not disclose or suggest the claimed “automatically command a deployment of the leading edge slats when all of the following conditions are true: the aircraft is in a climb phase of flight following a take-off procedure; the angle-of-attack equals or exceeds a predefined deployment angle-of-attack threshold value when the aircraft is in the climb phase of flight; and the leading edge slats are in a fully retracted position” in combination with the remaining claim elements as set forth in claim 15.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647